Citation Nr: 1726504	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  06-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1993 and May 1994 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, as well as the July 2005 rating decision rendered by the RO in Denver, Colorado.

In December 1991, October 1994, March 2012, and October 2014, the Board remanded this matter for additional development. 


FINDINGS OF FACT

1.  Prior to November 7, 1996, the Veteran's service-connected dysthymic disorder with associated alcoholism was manifested by no worse than a definite impairment in the ability to establish or maintain effective and wholesome relationships with people with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

2.  From November 7, 1996, the Veteran's service-connected dysthymic disorder with associated alcoholism was manifested by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1989 - 1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (1996 - 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in November 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran's claim of entitlement to initial evaluation in excess of 30 percent for dysthymic disorder with associated alcoholism arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA) and Department of Corrections, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, the Veteran was afforded VA examinations and medical opinions in January 1994, December 1994, May 2014, and February 2017 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in October 2014 and remanded for additional evidentiary development, to include obtaining VA treatment records, SSA records, and private treatment records, as well as a retrospective VA medical opinion.  Based on a comprehensive review of the record, the Board finds substantial compliance with the October 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran was awarded service connection and assigned an initial 10 percent rating for dysthymic disorder with associated alcoholism under Diagnostic Code 9405, effective December 15, 1989.  In a May 1994 rating decision, the RO assigned an initial 30 percent evaluation for the Veteran's service-connected psychiatric disorder, also effective December 15, 1989.  See AB v. Brown, 6 Vet. App. 35 (1993).

In written statements and hearing testimony, the Veteran asserted that he seeks an initial evaluation in excess of 30 percent for his service-connected dysthymic disorder with associated alcoholism during the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The schedular criteria for mental disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective November 7, 1996; the November 1996 rating criteria remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating metal disorders).  As such, the Veteran's claim must be considered under both sets of criteria. 

The general rating formula for psychoneurotic disorders, to include dysthymic disorder, under 38 C.F.R. § 4.132, Diagnostic Code 9405, in effect prior to November 7, 1996, were as follows:

A 30 percent evaluation was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment. 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  In addition, a total (100 percent) evaluation may be assigned under the above rating criteria as long as the veteran meets one of three listed criteria: total isolation; gross repudiation of reality; or unemployability.

See 38 C.F.R. § 4.132, Diagnostic Code 9405 (1988 - 1996); 53 Fed. Reg. 1441 (Jan 19, 1988).

VA also promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989); see also Johnson v. Brown, 7 Vet. App. 97 (1994).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996). 

Under 38 C.F.R. § 4.130, effective November 7, 1996, the general rating formula for mental disorders to include dysthymia (evaluated as persistent depressive disorder (dysthymia) under Diagnostic Code 9433) is as follows:

A 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9433 (1996 - 2017).

The symptoms listed in Diagnostic Code 9433 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The Veteran filed his service connection claim for a psychiatric disorder in February 1990, shortly after his discharge from active service in December 1989.  

In an April 1992 VA examination report, the examiner noted that the Veteran was mostly preoccupied with past abuse in the military but had good remission of his alcoholism since June 1990.  His symptoms were noted to include persistent dysphoric, irritable mood over the last two years, feeling inadequate, initial insomnia, indecisiveness, and frequent angry outbursts.  The examiner commented that the Veteran's depression was probably masked by his alcoholism but there was a transient significantly depressed state during his in-service hospitalization when he had suicidal ideation and was under observation.  The examiner listed Axis I diagnoses of dysthymic disorder and alcoholism in remission since 1990 as well as listed a GAF score of 70.  The examiner indicated that the Veteran's depressed mood, low self-esteem, insomnia, irritability etc. impaired his ability to be fully productive, both occupationally and to have satisfactory social relationships.  It was further noted that the Veteran's motivation and concentration were somewhat decreased as a result of his depressive syndrome.

During a January 1994 VA psychiatric examination, the Veteran reported having a irritability, depression, poor concentration, low energy level, and being easily forgetful.  He indicated that he was married with a son, had full time job, rarely went out, and had little social life.  Mental status evaluation findings were noted as rather pressured speech, intact memory and judgment, fair insight, full orientation in all sphere, angry mood, no psychotic thinking, and self-denigrating nature with some ruminative intrusive thoughts about service.  The examiner diagnosed dysthymic disorder and assigned a GAF score of 55.

In a December 1994 VA examination report, the examiner noted that the Veteran had worked as an emergency medical technician until September, when he could not handle that kind of work anymore because he could not handle people suffering.  Mental status evaluation findings were noted as slightly disheveled appearance, blunted affect, depressed mood, normal speech, logical and goal directed thought processes, no loosening of association or flight of ideation, no hallucinations or delusions, reported feelings of helplessness and hopelessness, slightly impaired insight, fair judgment, full orientation, grossly intact short-term and long-term memory, and adequate concentration.  The examiner listed Axis I diagnoses of chronic dysthymia and alcohol dependency (in five years remission) as well as assigned a current GAF score of 50.

In a February 2000 statement, the Veteran contested his wife's apportionment claim, indicating that he suffered from major depression and was unable to secure gainful employment. 

Records from the Department of Corrections dated from 2001 to 2012 detailed that the Veteran was prescribed several, different medications for treatment of various psychiatric disorders, including depression, dysthymia, cocaine dependence, ETOH abuse, bipolar I disorder, anxiety, and PTSD with paranoia.  The Veteran was shown to have various mental health referrals, file a grievance for absence of PTSD treatment, and to undergo individual as well as group therapy.  Mental status findings were listed as irritability, denial of suicidal ideation/homicidal ideation, dysphoric mood, low energy, anxiety, paranoia, and sleep disturbance.  In a 2005 treatment note, the Veteran indicated that he was not taking any of his medications and heard a male voice yelling at him to kill himself.  In 2008, he was noted to have a history of polysubstance dependence, recurrent major depression, and borderline personality disorder with chronic mood lability as well as struggles with anger and chronic recurrent suicidality.  In December 2008, the Veteran was placed on mental health watch for suicidal ideation and increasing depressive symptoms.  In a 2011 treatment record, the Veteran was noted to have a serious mental illness with moderate mental health needs.  The examiner listed Axis I diagnoses of polysubstance dependence, depressive disorder NOS, and sexual abuse of a child as well as Axis II diagnoses of antisocial personality disorder and borderline personality disorder. 

VA treatment records dated from 2008 showed continued complaints of depression. 
In a July 2008 VA mental health assessment, the examiner listed Axis I diagnoses of Bipolar II Disorder and history of alcohol dependence, sober since 1989, as well as assigned a GAF score of 50.  Mental status evaluation findings were noted as alert, oriented, coherent thoughts, fair judgment, fair insight, no auditory or visual hallucinations, depressed mood, tearful at times, and denials of suicidal ideation or homicidal ideation.  Additional VA treatment records dated 2008 showed the Veteran violated his parole and called the suicide prevention line.

The Veteran applied for entitlement to SSA benefits in 1995 and 2008.  In 2008, he asserted that his bipolar disorder kept him from wanting to work and complained of anger, violent outbursts, and suicidal thoughts.  He reported that his medications made him lethargic and nauseous.  It was noted that he worked as a paramedic from 1993-1994; a limousine driver from 1996-1999; and telemarketer for a total of two years from 1993-2008.  The disability determination revealed a primary diagnosis of affective disorder and a secondary diagnosis of personality disorder.

In the May 2014 VA mental disorders examination report, the examiner noted that the Veteran had two diagnoses.  The Veteran's primary and nonservice-connected diagnosis was listed as personality disorder NOS (not otherwise specified) with antisocial and borderline features.  The examiner commented that the Veteran had a long history of disruptive behavior and difficulty with functioning.  The examiner indicated that the Veteran's other diagnosis was persistent depressive disorder (dysthymia), noting there was likely a chronic low level of dysthymia first diagnosed while he was in the service.  The examiner found that it was possible to differentiate what symptoms were attributable to each diagnosis, noting that chronic mild depression was due to dysthymia and that behavioral disruptions, substance abuse, and exacerbations of depression at times of situational stress caused by the Veteran's maladaptive behavior were due to his personality disorder.

The examiner noted that the Veteran's psychiatric disabilities caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also found it was possible to differentiate what portion of the Veteran's occupational and social impairment indicated above was caused by each mental disorder.  In his opinion, to a reasonable degree of psychological certainty, the examiner apportioned two-thirds of the Veteran's impairment was due to personality disorder and one-third was due to chronic, mild dysthymia.

The Veteran reported his completion of a multistage Offender Care Aid Program and to be currently working 40 hours a week as a certified nursing assistant (CNA) while incarcerated.  He complained of trouble sleeping, reported being able to talk with other inmates in his program, discussed having suicidal ideation/depression in 2000 due to legal troubles, and was noted to have been off of all mental medications for last five to seven years, meeting with a counselor as needed.  The examiner noted that the Veteran had psychiatric symptoms of depressed mood, anxiety, and chronic sleep impairment.  The Veteran was also noted to have a long history of maladaptive behavior leading to incarceration and episodes of reported suicidal ideation when confronted with consequences of his actions.  The examiner specifically detailed that the Veteran's reports of suicidal ideation were at times of situational stress caused by his own behavioral issues only.  

The examiner then concluded that the Veteran continued to meet the criteria for a diagnosis of mild dysthymia but that his more severe disorder was personality disorder NOS with antisocial and borderline features, which had been diagnosed as present in Colorado Department of Corrections system, where he has been for the most lengthy periods of time observed and treated.  The Veteran was noted to be able to maintain activities of daily living (including personal hygiene), hold a full-time job, and to have experienced a significant trauma since his last evaluation in 1994, namely incarceration for a period of time up to and possibly including lifetime because of sexual assault on a child (which resulted in a pregnancy).  The examiner commented that there had been partial remissions of the Veteran's dysthymic disorder and symptoms tended to be intermittent, although chronically that they were very low was not unlikely.  The examiner highlighted that there was a history of inappropriate behavior with manipulation of other people and sexual assault on a child as well as noted that the Veteran was not currently in treatment and had not been on medication since 2006.  It was indicated that his thought processes and communication were not impaired and that his social functioning was chronically impaired (mostly due to his personality disorder).  The examiner further commented that the Veteran's employment had not been impacted by psychological issues, other than that his personality disorder making it difficult for him to get along with other people and his abandonment of jobs when he was unhappy with supervisors. 

In February 2017, the same VA psychologist who performed the May 2014 VA examination report drafted a retrospective medical opinion.  In reviewing the rating criteria that were in effect in 1994 at the time of the Veteran's January 1994 evaluation, the examiner concurred with the evaluator at that time who concluded that the Veteran met criteria for a 30 percent disability rating.  However, he respectfully disagreed with the former evaluator's conclusion of a 30 percent rating for dysthymia, as the evaluator had not considered that the Veteran's discharge was for a personality disorder.

Current diagnoses for the Veteran were again listed as unspecified personality disorder with antisocial and borderline features and persistent depressive disorder.  The examiner noted that the impact of the Veteran's dysthymic disorder was minimal on his functioning, as he has had rare need for mental health treatment, including rare to no need for psychotropic medications.  Furthermore, the examiner highlighted that there were records available for clinical review that showed the Veteran had continuous employment until he was incarcerated on a felony charge in 2000.  The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's dysthymic disorder adversely impacted his employability, as he worked in jobs throughout 1993 until incarceration in 2000.  The examiner acknowledged that while records indicated that the Veteran left his paramedic job because he was having difficulty handling people's suffering, this was a comment about the nature of the job itself and not the Veteran's employability, as he moved quickly to other employment and continued employment, including raises in his salary and pay rate after that time until incarceration.

The examiner further opined that the Veteran's dysthymic disorder with associated alcoholism (note that alcoholism does not apply since 1989) did not render him unemployable at any time since December 1989 until the present time.  Indeed, the examiner highlighted that the Veteran had been employed in a 40 hour position during his current incarceration as a medical technician since receiving appropriate training within the Department of Corrections.  To a reasonable degree of psychological certainty, the examiner determined that the Veteran's primary diagnosis was unspecified personality disorder with antisocial and borderline features.  The examiner then specifically found that the Veteran's persistent depressive disorder (dysthymia) was only manifested by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  In the cited rationale, the examiner noted that the Veteran has minimal to no need for treatment for his dysthymia at this time nor has he ever been continuously on psychotropic medication since his discharge from the military in 1989 when he was discharged due to a personality disorder.

Based on the evidence discussed above, the Board finds that the evidence of record does not support the assignment of an initial evaluation greater than the 30 percent rating for the Veteran's service-connected dysthymic disorder with associated alcoholism, under any of the pertinent rating criteria discussed above.

As an initial matter, the Board has reviewed the Veteran's symptoms under the rating criteria effective prior to November 7, 1996.  Evidence of record during this time period indicates that the Veteran does not exhibit factors for the assignment of an evaluation in excess of 30 percent under 38 C.F.R. § 4.132, Diagnostic Code 9405 (1989-1996); 53 Fed. Reg. 1441 (Jan 19, 1988).  As noted above, the Board finds that the evidence of record does not show that Veteran's service-connected psychiatric disorder was manifested by considerable social and industrial impairment.  His reported symptoms during this time period that included depressed mood, insomnia, irritability, low self-esteem, and somewhat decreased motivation and concentration.  He further reported being married with a son, having full time employment, and a limited social life.

The Board further points out that the assigned GAF scores ranging from of 50 to 70 during this time period are indicative of mild to serious symptomatology and mild to moderate but not considerable or total impairment in social and occupational functioning due to service-connected dysthymic disorder with associated alcoholism.

In fact, in the February 2017 VA retrospective medical opinion, the examiner clearly opined that it was less likely than not (less than 50/50 probability) that the Veteran's dysthymic disorder adversely impacted his employability during this period.  In fact, the examiner noted that the impact of the Veteran's dysthymic disorder was minimal on his functioning, as he has had rare need for mental health treatment, including rare to no need for psychotropic medications.  

The Board also finds that 38 C.F.R. § 4.16(c) would not apply in this case, as the Veteran is not found to be entitled to a 70 percent rating for the time period prior to November 7, 1996, nor is it shown that his service-connected psychiatric disorder that caused unemployability. 

In addition, the Board has reviewed the Veteran's symptoms under the rating criteria effective from November 7, 1996, under 38 C.F.R. § 4.130, Diagnostic Code 9433 (1996-2016).  Based upon the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected dysthymic disorder with associated alcoholism continues to be manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

Objective medical evidence of record during this time period reflects that the Veteran's dysthymic disorder has been generally manifested by depressed mood, chronic sleep impairment, anxiety, and paranoia.  These symptoms are reflective of occupational and social impairment no greater than what is contemplated in the currently assigned 30 percent disability rating.  At no point has the Veteran's dysthymic disorder symptomatology met the criteria for a rating in excess of 30 percent during this time period.  The majority of the evidence of record during this period, including VA examination reports and VA as well as private treatment records, is indicative of a mild to moderate impairment.  The record reflects that the Veteran was able to maintain activities of daily living, have relationships with a fellow inmate in his program as well as a counselor, exhibit full memory, and achieve stability of psychiatric conditions with medications and later discontinue use of medications.

The Board notes that the Veteran has predominantly not been found to have symptoms that are characteristic of an evaluation in excess of 30 percent.  While the Veteran has a few documented instances of suicidal ideation, the Board highlights that the Veteran has repeatedly denied suicidal ideation on multiple instances during this time period.  In addition, the VA examiner who drafted the May 2014 VA examination report as well as the February 2017 VA retrospective medical opinion continually indicated that the Veteran's impairment related to his service-connected dysthymic disorder was mild and attributed the Veteran's chronically impaired social functioning, behavioral disruptions, and exacerbations of depression with suicidal ideation at times of situation stress caused by his maladaptive behavior to his nonservice-connected personality disorder. 

The Board further points out that the sole assigned GAF of 50 during this time period in 2008 was indicative of serious symptomatology and serious but no total impairment in social and occupational functioning.  However, evidence of record detailed that the Veteran was able to obtain and maintain employment even while incarcerated, complete a CNA program, and participate in group and individual therapy sessions.  He was repeatedly noted to display fair insight and judgment, normal speech, and normal thought processes/content.  In fact, the February 2017 VA examiner specifically found that the Veteran's persistent depressive disorder (dysthymia) was only manifested by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  The examiner noted that the impact of the Veteran's dysthymic disorder was minimal on his functioning, as he has had rare need for mental health treatment, including rare to no need for psychotropic medications.  Thus, on the basis of the cumulative evidence and resolving all doubt in favor of the Veteran, the Board finds that the criteria for an initial 30 percent rating, but no higher, continues to be met during this time period.

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as pain, anger, and depressed mood.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence to report his increased psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  He is also credible in his belief that he is entitled to an initial rating in excess of 30 percent.  However, the more probative evidence of record does not indicate that the assignment of an initial evaluation in excess of 30 percent is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating psychiatric disorders.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected dysthymic disorder with associated alcoholism varied to such an extent that a rating greater or less than the 30 percent rating currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected psychiatric disability.  In fact, the February 2017 VA examiner highlighted the Veteran's work history showed near continuous employment during the time periods he has not been incarcerated during this appeal.  Furthermore, evidence of record reflects that he completed a training program and currently has full time job as a CNA while incarcerated.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


